Citation Nr: 0105710	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a stress fracture of the right tibia.

2.  Entitlement to an increased (compensable) evaluation for 
a stress fracture of the left tibia.

3.  Entitlement to an increased (compensable) evaluation for 
a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from January 1988 to August 
1991.


The current appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO denied entitlement to increased (compensable) 
evaluations for bilateral tibia stress fractures and a right 
inguinal hernia, determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for lumbar strain/mechanical low back 
pain, and denied entitlement to service connection for 
pseudofolliculitis barbae.

In November 1999 the RO granted entitlement to service 
connection for low back pain with assignment of a 20 percent 
evaluation effective October 6, 1998, and for 
pseudofolliculitis barbae with assignment of a 10 percent 
evaluation effective April 19, 1999.  In January 2000 the 
veteran appealed the 20 percent evaluation for low back pain, 
as well as the effective date of the grant of service 
connection therefor.  The RO issued a statement of the case 
addressing these issues in March 2000; however; a substantive 
appeal has not been received to date, and these claims are 
otherwise not considered part of the current appellate 
review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In his appeal statement to the Board the veteran made 
references to bilateral knee surgery.  It appears he may be 
filing a claim of entitlement to service connection for 
bilateral knee disorders.  Since these claims have been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

While the veteran previously requested the opportunity to 
present oral testimony before a travel Member of the Board at 
the RO, he failed to report for a hearing scheduled for him 
in this regard, thereby resulting in a withdrawal of the 
previous request.


FINDINGS OF FACT

1.  VA medical evidence of record discloses no clinical 
objective or x-ray findings referable to a stress fracture of 
either tibia, both of which have been diagnosed as 
asymptomatic.

2.  The right inguinal hernia is manifested by symptomatology 
comparable to a painful and tender scar.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for a stress fracture of the right tibia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2000).

2.  The criteria for an increased (compensable) evaluation 
for a stress fracture of the left tibia have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262.

3.  The criteria for an increased (compensable) evaluation of 
10 percent for a right inguinal hernia scar have been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran sustained and was treated for bilateral stress 
fractures of tibiae in April 1988.  

In June 1988 the veteran underwent repair of a right inguinal 
hernia in response to complaints of pain around a bulge in 
the groin.

The RO granted entitlement to service connection for a right 
inguinal hernia, a stress fracture of the right tibia, and a 
stress fracture of the left tibia with assignment of 
noncompensable evaluations respectively when it issued a 
rating decision in April 1992.

A March 1995 VA gastrointestinal examination report shows a 
right inguinal hernia scar which was well healed.  The 
examination was negative for a hernia.

A March 1995 VA orthopedic examination report shows that 
palpation of the tibia disclosed some tenderness over the 
inner medial border of both tibiae in the distal third 
segment.  This was minimal.  X-rays of both tibiae disclosed 
no bone or joint abnormality.

The veteran filed a claim of entitlement to increased 
(compensable) evaluations for his bilateral tibial stress 
fractures and right inguinal hernia on April 19, 1999.  He 
submitted records of his treatment at a private medical 
facility which include an entry showing complaints recurrent 
pain in the groin in October 1998.

VA conducted a special gastrointestinal examination of the 
veteran in August 1999.  The examiner recorded that the 
claims file had been made available for review in conjunction 
with the examination.  He recorded that the veteran had been 
employed for five years as a corrections officer.  The 
veteran reported that his right inguinal area hurt when he 
ran.  He was not taking any medication for any chronic 
medical problems.

On examination the abdomen was soft and benign.  There was no 
organomegaly or remarkable tenderness.  The examiner recorded 
that the veteran did not have a hernia.  The pertinent 
examination diagnosis was  right inguinal hernia repair with 
pain in the scar on excessive motion.


VA conducted a special orthopedic examination of the veteran 
in August 1999.  He voiced no complaints referable to his 
bilateral tibia stress fractures.  On examination he was 
observed to walk with a normal gait.  Toe and heel walking 
were within normal limits.  The neurological evaluation was 
within normal limits with physiologic and symmetrical 
reflexes, strength and sensation.  The pertinent examination 
diagnosis was history of tibial stress fractures, 
asymptomatic.  Radiographic studies of both tibiae and 
fibulae were interpreted as normal.

Associated with the claims file are lay statements dated in 
early 2000 from the veteran's parents and service comrades 
attesting to their knowledge and observations of 
symptomatology reportedly associated with his bilateral 
tibial stress fractures and right inguinal hernia.


Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2000).  Other applicable general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of a disability.  
38 C.F.R. § 4.2 (2000); resolving any reasonable doubt 
regarding the degree of disability in favor of the claimant, 
38 C.F.R. § 4.3 (2000); where there is a question as to which 
of two evaluations apply, assigning a higher of the two where 
the disability picture more nearly approximates the criteria 
for the next higher rating, 38 C.F.R. § 4.7, and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2000).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).


The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. § 4.40, 4.45, 4.59 
(2000); Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2000).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  38 C.F.R. § 4.59 (2000).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for increased schedular 
evaluations, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).



In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."" Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(a) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned.

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
such major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.


In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks, supra.

A 10 percent evaluation may be assigned for slight recurrent 
subluxation or lateral instability of a knee, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a; 
Diagnostic Code 5257 (2000).

A 20 percent evaluation may be assigned for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a; 
Diagnostic Code 5258 (2000).

A 10 percent evaluation may be assigned for cartilage, 
semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a; 
Diagnostic Code 5259 (2000).

A noncompensable evaluation may be assigned for limitation of 
flexion of a leg to 60 degrees, 10 percent to 45 degrees, 20 
percent to 30 degrees, and 30 percent to 15 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5260 (2000).

A noncompensable evaluation may be assigned for limitation of 
extension of a leg to 5 degrees, 10 percent to 10 degrees, 20 
percent to 15 degrees, 30 percent 20 degrees, 40 percent to 
30 degrees, and 50 percent to 45 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5261 (2000).


A 10 percent evaluation may be assigned for malunion of a 
tibia and fibula with slight knee or ankle disability, 20 
percent with moderate knee or ankle disability, and 30 
percent with marked knee or ankle disability.  A 40 percent 
evaluation may be assigned for nonunion of a tibia and 
fibula, with loose motion requiring brace.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5262 (2000).

A 10 percent evaluation may be assigned for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).  38 C.F.R. § 4.71a; 
Diagnostic Code 5263 (2000).

A noncompensable evaluation may be assigned for a small, 
reducible inguinal hernia, or without true hernia protrusion.  
A noncompensable evaluation may be assigned for an inguinal 
hernia, not operated, but remediable.  A 10 percent 
evaluation may be assigned for postoperative recurrent 
inguinal hernia, readily reducible and well supported by 
truss or belt.  A 30 percent evaluation may be assigned for a 
small, postoperative recurrent, or unoperated irremediable 
inguinal hernia, not well supported by truss, or not readily 
reducible.  A 60 percent evaluation may be assigned for a 
large, postoperative, recurrent inguinal hernia, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114; 
Diagnostic code 7338 (2000).

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.71a; Diagnostic Code 7803 (2000).

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.71a; Diagnostic Code 7804 (2000).

Other scars are rated on limitation of function of part 
affected.  38 C.F.R. § 4.71a; Diagnostic Code 7805 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 104-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A (b)); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), affirmed sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance act 
of 2000, Pub. L. 106-475, 114 Stat. 2096 (2000), modifying 
the adjudication of all pending claims.  In this case, the 
Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new law without 
it first being considered by the RO.  As set forth above, VA 
has already met all obligations to the veteran under the new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand of the case for adjudication of the 
claims under the new law by the RO would only serve to 
further delay resolution thereof.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims for 
compensable evaluations of his bilateral tibia stress 
fractures and right inguinal hernia on the merits.

Bilateral tibia stress fractures

While the veteran has argued that he has pain in his knees 
requiring surgery for the purpose of obtaining increased 
(compensable) evaluations for his bilateral tibia fractures, 
the Board notes that his claims for compensation for 
bilateral knee disorders have been referred to the RO for 
initial consideration.  The evidentiary record itself 
consisting of the VA examinations on file, to include the 
most recent examination in August 1999, discloses that 
neither clinical objective nor radiographic studies of the 
lower extremities have demonstrated any residual disability 
of either tibia which can be attributed to his service-
reported stress fractures.  In fact, in August 1999, the VA 
examiner reported the bilateral tibia stress fractures by 
history only, and determined them to be asymptomatic.

The Board has evaluated the pertinent governing criteria 
referable to rating the veteran's bilateral tibia stress 
fractures.  None of these pertinent criteria provide a basis 
for assignment of a compensable evaluation for either tibia.  
In this regard, the Board notes that in the absence of a 
demonstration of any residual disability referable to the 
history of bilateral tibia stress fractures, the Board cannot 
assign a compensable evaluation for either tibia.

The RO has rated the veteran's bilateral tibia stress 
fractures by analogy to malunion of a tibia and fibula under 
Diagnostic Code 5262.  A minimal 10 percent evaluation may be 
assigned for malunion of a tibia and fibula with slight knee 
or ankle impairment; however, such has not been shown by the 
evidence of record.  In the absence of a demonstration of any 
residual disability referable to a stress fracture of either 
tibia, only a noncompensable evaluation is assignable.  
38 C.F.R. § 4.31.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is in applicable where, as here, the 
preponderance of the evidence is against the claims for 
increased (compensable) evaluations for bilateral tibia 
stress fractures.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Right Inguinal Hernia

A similar situation exists with respect to the veteran's 
right inguinal hernia.  In this regard, the Board notes that 
recurrence of the previous hernia has not been shown on the 
basis of the clinical objective findings reported on VA 
examinations of record, to include the most recent 
examination in August 1995.  

The RO has rated the veteran's right inguinal hernia as 
noncompensably disabling under diagnostic code 7338.  The 
noncompensable evaluation contemplates a not operated but 
remediable inguinal hernia, or a small, reducible hernia 
without true hernia protrusion.  

The most recent VA examination was negative for any mass 
reflective of an inguinal hernia.  Accordingly, the next 
higher evaluation of 10 percent may not be assigned as the 
hernia must be recurrent, readily reducible and well 
supported by truss or belt.  The veteran's previous right 
inguinal hernia is not even shown on examination.

However, there is an alternative approach toward evaluating 
the veteran's claim for an increased (compensable) evaluation 
for a right inguinal hernia.  He has reported complaints of 
pain in the area of scarring on running, and a VA examiner 
has taken cognizance of this symptomatic complaint of pain on 
excessive activity.  The veteran's residual scarring may be 
viewed as analogous to a tender and painful scar under 
diagnostic code 7804, thereby warranting assignment of a 10 
percent evaluation, the maximum schedular evaluation under 
this diagnostic code.

Additional consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record, and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from making such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation in a Statement of the Case contemporaneous with 
the current appeal, but not related specifically to the 
current appeal.  Nonetheless, the veteran is cognizant of the 
requirements for assignment of an extraschedular evaluation 
and is aware that the RO did not grant entitlement to 
increased (compensable) evaluations for any of his 
disabilities presently at issue on this basis.

In this regard, the veteran's claims for increased 
(compensable) evaluations for his disabilities at issue, by 
implication, include claims for extraschedular consideration.  
He and his representative have been afforded sufficient 
opportunity to present evidence and additional argument for 
increased (compensation), and the Board's consideration of 
extraschedular evaluations in no way is prejudicial to the 
veteran.  See Bernard, supra.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran is gainfully employed as a 
Corrections Officer, and there has been no complaint that any 
of the disabilities presently at issue has ever markedly 
interfered with such employment, or required frequent 
inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
bilateral tibia stress fractures and right inguinal hernia.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased (compensable) evaluation for a 
stress fracture of the right tibia is denied.

Entitlement to an increased (compensable) evaluation for a 
stress fracture of the left tibia is denied.

Entitlement to an increased (compensable) evaluation of 10 
percent for a right inguinal hernia scar is granted, subject 
to the governing criteria applicable to the payment of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

